PER CURIAM.
We find no abuse of discretion by the trial court in extending the time in which appellee was permitted to file a probate claim. See Tulsa Professional Collection Services, Inc. v. Pope, 485 U.S. 478, 108 S.Ct. 1340, 99 L.Ed.2d 565 (1988); In re Estate of Vickery, 564 So.2d 555 (Fla. 4th DCA 1990). However, we agree that the court erred in enjoining the disposition of any estate assets, without conducting a hearing on the request for a temporary injunction and requiring the appellee to *534prove up her entitlement to injunctive relief.
Accordingly, we affirm the grant of extension and reverse the order of injunction, but without prejudice to the appellee to seek such relief in appropriate proceedings below.
ANSTEAD, HERSEY and GARRETT, JJ., concur.